Citation Nr: 1307125	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depression, anxiety, and sleep impairment, in excess of 50 percent for the period from March 30, 2007 to October 2, 2012 and in excess of 70 percent since October 3, 2012. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 21, 2009.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971 and was awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which granted service connection for PTSD and assigned an initial rating of 50 percent as of March 30, 2007.  In a letter dated approximately one week later in July 2008, the RO in Detroit, Michigan notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  

By a July 2010 rating action, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with depression, anxiety, and sleep impairment but confirmed the 50 percent evaluation for this disability.  

In December 2011, the Board remanded this issue for further development.  After completing the requested actions, the Appeals Management Center (AMC), by an October 2012 rating action, awarded a 70 percent rating for the Veteran's PTSD with depression, anxiety, and sleep impairment from October 3, 2012.  Despite the grant of an increased disability rating for this service-connected disability, the Veteran has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Also, in the July 2010 decision, the RO granted a TDIU, effective from September 21, 2009 (the date of claim).  The Veteran did not initiate an appeal with respect to the effective date assigned, and the RO considered this a full grant of the benefit sought on appeal.  Although the TDIU issue has not been certified to the Board, when evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Since during the entire appeal period the Veteran has claimed that he has had difficulty finding and keeping a job due to service-connected PTSD, the issue of entitlement to a TDIU prior to September 21, 2009 has been raised.  See, e.g., VA outpatient treatment records dated June 6, 2007, July 11, 2007, January 28, 2008, and January 6, 2009.  Accordingly, the Board finds that the TDIU issue is part of the pending appeal.  


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, for the period from March 30, 2007 to October 2, 2012, the Veteran's PTSD is manifested by, among other symptoms, difficulty with intrusive recollections, anger, sleep disturbance, irritability, anxiety, depressed mood, and Global Assessment of Functioning (GAF) scores of 40 to 55.  These symptoms produce social and industrial impairment with deficiencies in most areas. 

2.  At no time during either portion of the appeal period has the Veteran's PTSD been productive of total occupational and social impairment.  He does not display gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place. 

3.  The Veteran's service-connected PTSD precluded him from obtaining and maintaining all forms of substantially gainful employment from March 30, 2007 to September 20, 2009.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, from March 30, 2007 to October 2, 2012, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012). 
2.  The criteria for an initial disability rating for PTSD in excess of 70 percent are not met for either portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.126, 4.130, DC 9411 (2012).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU from March 30, 2007 to September 20, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 "Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As will be discussed in further detail in the following decision, the Board is granting the TDIU portion of the Veteran's appeal.  Therefore, that entire benefit, in essence, is being awarded.  In light of the complete grant of this portion of the Veteran's appeal, no further discussion of VA's duty to notify the Veteran and to assist him in the development of this claim is necessary.  

With regard to the claim for a higher disability rating for the service-connected PTSD, the Board notes that, where, as here, service connection has been granted and initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  [In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.]  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the PTSD claim adjudicated herein.  In-service and pertinent post-service treatment reports, including those from the Social Security Administration (SSA), are of record.  The Veteran has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  VA examinations were obtained in August 2007, January 2010, and October 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected PTSD with depression, anxiety, and sleep impairment since he was last examined.  38 C.F.R. § 3.327(a) (2012).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  They also provide sufficient detail to rate the Veteran's service-connected PTSD with depression, anxiety, and sleep impairment, including a thorough discussion of the effect of his symptoms on his functioning.  38 C.F.R. § 4.2 (2012); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  Thus, there is no basis to find that the VA examinations are inadequate, or that a remand for a new examination is required. 

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence pertinent to his claims under the Veterans Claims Assistance Act of 2000.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis - PTSD With Depression, Anxiety, & Sleep Impairment

In the current appeal, the Veteran contends that his service-connected PTSD with depression, anxiety, and sleep impairment is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In this case, service connection for PTSD was established by a January 2008 rating decision, which assigned a 50 percent disability rating under DC 9411, effective March 30, 2007.  The Veteran appealed the initial evaluation assigned.  By the July 2010 rating action, the RO redefined this service-connected disorder as PTSD with depression, anxiety, and sleep impairment.  In October 2012, the rating for this disability was increased to 70 percent, effective October 3, 2012.  

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2012).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, private outpatient treatment notes, VA clinical records, and VA examination reports.  Also of record is a SSA Disability Determination and Transmittal Form.  It was found that the Veteran had been disabled since May 2008, according to SSA criteria.  The primary diagnosis was affective/mood disorders and the secondary disorder was anxiety disorder.  Medical records accompany the disability determination, consisting of reports from VA and non-VA medical sources. 

Of record is an August 2007 VA examination report, which shows the Veteran exhibited classic PTSD symptoms of anger, aggression, isolation, depression, and sleep disturbance.  The Veteran reported that after service discharge he had periods of time where he seemed to function well, would obtain a good job, have a house and a wife, and then would "lose everything."  He explained that he would start drinking, be fired from a job, lose his possessions, hit bottom, and then start to come up again.  This rollercoaster pattern seemed to repeat itself until the Veteran obtained a job with a good company for approximately 10 years and had continual raises with an increase in salary.  The Veteran had been married three times with the third marriage to a woman 17 years his junior.  Together they have two children who live with the mother and her husband, a man with whom she had an affair while married to the Veteran.  

After the divorce the Veteran started a successful janitorial business with his brother, which allowed him to purchase a van, a motorcycle, a house and a car.  The business was eventually sold to a competitor, but by then the Veteran had accumulated considerable debt.  He later obtained a job as director of operations for an antenna systems satellite company, but was terminated because of his argumentativeness and quick temper.  The Veteran had been unemployed since June 2007, living on unemployment, and was currently in a relationship.  Despite intermittent period of depression, the Veteran denied suicide attempts or suicidality.  Although he was angry over his wife's affair, he denied ever acting on impulses to become assaultive.  

Examination of the Veteran's mental status revealed no impairment of thought process or communication.  He denied delusions or hallucinations, but noted that smells, darkness, fireworks, helicopters, woods, and hearing guns could trigger flashbacks of Vietnam  His eye contact was good and he was oriented to person, place and time.  He showed no evidence of memory loss or impairment.  There was no evidence of obsessive or ritualistic behavior, but the Veteran noted that characteristically when in a crowd or in a closed space, he constantly scans the environment, looking for possible escape routes.  He denied suicidal or homicidal ideation, plans or intent.  His rate and flow of speech were both normal with no irrelevant, illogical, or obscure patterns.  

The Veteran endorsed the presence of panic attacks intermittently and in terms of depression noted that he was easily depressed and felt little enjoyment over everyday activities.  He was also able to maintain personal hygiene and other basic activities of daily living.  He reported difficulty falling asleep and intermittent "weird dreams."  Individuals who have observed his sleep told him that he is highly combative during sleep, but he has no recollection of this behavior or activity.  The Veteran was also able to maintain personal hygiene and other basic activities of daily living.  The diagnosis was PTSD, chronic moderate, mood disorder, alcohol abuse and dependence in remission, and polysubstance in remission.  A GAF score of 55 was assigned.  The examiner noted the Veteran had reduced reliability and productivity due to PTSD signs and symptoms that were likely to require continuous medication.  

Also of record are letters from the Veteran's private psychologist who noted the Veteran was compliant with medications and had been attending therapy on a regular basis since October 2007.  However, he was struggling to maintain treatment gains due to the chronic nature of his symptoms, which made him more likely to react negatively to any type of feedback that he perceived as a criticism of him or the quality of his work.  He had lost three jobs in the last four years and most recently had been fired after working only 5 months due to his reactions when interacting with other coworkers.  He admitted that he most likely could not function successfully in the work setting due to his PTSD and decided to apply for Social Security Disability.  The psychologist concluded that, given the Veteran's recent firing after only 5 months of employment, it was likely that his reactivity was getting worse rather than improving.  Of record are GAF scores of 55, 50, and 45.  See correspondence from Kalamazoo Psychology, LLC dated July 21, 2008.  

VA outpatient treatment records dated between 2007 and 2010 include a September 2008 psychiatric evaluation note.  At that time, the Veteran indicated that he was having trouble finding and keeping a job in the last 18 months.  He had been employed as a director with a company between 2004 and 2007 and was asked to leave after becoming more defensive and aggressive.  He was recently let go from a job after five weeks.  Noted symptomatology included irritability, tearfulness, hopelessness, panic, hyper-arousal, intrusive thoughts, and hypervigilance, and flashbacks.  The remaining VA records include reports from individual/group psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  

Review of the counseling notes indicates that the Veteran was an active participant during those sessions and was compliant with his medications.  In fact, at one point, the Veteran reported that the medications were helping him a lot, however he continued to struggle with irritability, anger management, panic attacks, flashbacks, intrusive thoughts, and depression.  These records also show that by early January 2010 the Veteran was in the process of divorcing his fourth wife and was depressed and not sleeping well.  See VA outpatient treatment records dated June 6, 2007, July 11, 2007, November 8, 2007, January 28, 2008, January 6, 2009, and January 14, 2010.  Of record during this timeframe are GAF scores of 50 and 52.  

During VA examination in January 2010, the Veteran reported that he continued with group counseling and medication, which he found "a bit useful," but was still struggling with intrusive thoughts and flashbacks.  Since his last VA examination in August 2007, the Veteran also continued to have difficulty with social dysfunction as he was thinking of separating from his fourth wife and had not been able to hold down a full-time job.  However he was currently sharing custody of his two children with his third ex-wife.  His present psychiatric symptoms included intrusive thoughts, flashbacks, sleep disturbance, social dysfunction, and isolation, nightmares anxiety attacks and recurrent depression.  

On examination the Veteran was alert and oriented time three.  He complained of some depression complicated by anxiety attacks.  He socially isolates because he had more anxiety attacks when trying to socialize.  The Veteran denied being suicidal or homicidal, and there were no hallucinations or delusions noted.  He had no history of psychiatric hospitalizations.  He reported that he tried to bathe on a regular basis and dress and hygiene were casual.  His hearing was adequate and there was no mania or pressured speech.  His thinking was logical and coherent.  The examiner concluded that it was at least as likely as not that the Veteran could be considered unemployable due to a significant amount of stress from his PTSD.  Moreover, the capacity for improvement and remission of the Veteran's his PTSD was extremely limited, and only helped by the fact that he was taking several medications, including an antipsychotic, and participating in group therapy.  The diagnoses were PTSD and alcohol dependence in remission and polysubstance abuse in remission both secondary to PTSD.  A GAF score of 42 was assigned.  

The Veteran was most recently evaluated for his PTSD on October 3, 2012, following the Board's December 2011 remand.  The examiner reviewed recent records from the Veteran's claims file as well as records from the CPRS (Computerized Patient Record System) and the SSA.  The examiner referred to Social Security hearing testimony dated in November 2010 in which a physician noted the Veteran's marked social limitations and anger issues.  According to the physician's testimony the Veteran was so vulnerable to stress that he was unable to perform even simple, routine, and repetitive tasks on a sustained basis.  

During the interview, the Veteran reported that as of April 2010 he had divorced his fourth wife and was living alone.  Although he had engaged in several brief relationships, he had been unable to sustain them.  The Veteran reported that he had no close friends, but socialized with his peers at the American Legion with whom he rides motorcycles.  He also indicated that he had good relationships with his two children and that he was in touch with his sister from whom he had been estranged for many years.  The Veteran remained unemployed.  

The Veteran continued to receive psychiatric care through VA attending bi-monthly PTSD support groups and monthly individual therapy sessions.  He was currently stable on medications.  He did report that he had relapsed on alcohol at the time of his fourth divorce with heavy social drinking several times a week, but had cut down on his use in recent months, drinking 2-4 beers at most several times a week.  With regard to his current functioning, the Veteran stated that through group sessions and therapy he had learned to recognize the triggers for his PTSD symptoms.  He also described ongoing problems with irritability and aggression, stating that without his medications he would regress even worse.  The Veteran reported some depressive symptoms and passive suicidality and noted that by not taking his medications for his diabetic condition he felt he was acting out in destructive way.  He also reported continued difficulty with anxiety.  

On examination the Veteran was casually dressed and well groomed.  He was alert and fully oriented.  He displayed no gross memory impairments, but had mild difficulty with concentration.  He was cooperative with the assessment process, but appeared somewhat guarded and reluctant to engage beyond a superficial level.  The Veteran's mood was euthymic and his affect subdued, but reactive, with a notable sardonic tone.  He displayed good eye contact and mild psychomotor agitation.  The Veteran's speech was normal in rate and tone and was spontaneous and goal-directed.  His thought processes were organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  He was capable of abstract thinking and displayed fair to good insight into his PTSD and related emotions and behaviors.  The Veteran displayed no difficulties with activities of daily living and denied current active suicidal or homicidal ideation, though he described passive thoughts and actions. 

The VA examiner concluded that the Veteran's PTSD was most closely manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was also found to have significant symptoms associated with alcohol dependence in early partial remission, in addition to symptoms of PTSD, which cause a significant level of additional social and occupational impairment.  The VA examiner, however noted that the alcohol dependence was secondary to PTSD.  A GAF score of 40 was assigned.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that he is entitled to a 70 percent disability rating for PTSD with depression, anxiety, and sleep impairment for the entirety of the appeal period.  Although he does not experience all of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere in his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  Moreover, chronic irritability, anxiety, and depression appear to significantly affect his ability to function independently, appropriately and effectively.  The descriptions of the Veteran's symptoms, during the course of this appeal, reasonably show that his PTSD with depression, anxiety, and sleep impairment results in occupational and social impairment with deficiencies in most areas.  

While the evidence suggests that the Veteran has been able to control his PTSD with depression, anxiety, and sleep impairment to a large degree over the years, the Board does not discount the effect of these symptoms on his daily life.  The fact that he has shown recent significant improvement in dealing with his symptoms through medication does not diminish the degree of his psychiatric impairment.  Thus, in evaluating all of the evidence of record, the Board finds that this disorder more nearly approximates a 70 percent rating, but no higher.  

However, the Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to his PTSD with depression, anxiety, and sleep impairment, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411.  

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD with depression, anxiety, and sleep impairment, have estimated GAF scores primarily between 45 and 55.  The majority of the scores denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board acknowledges that the Veteran's GAF score, during the most recent VA examination in 2012, was assessed as 40, which represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  While such a GAF score suggests a greater level of impairment than is contemplated by the current 70 percent rating, as noted previously the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment, including for example severe obsessional rituals, and gross impairment in thought processes or grossly inappropriate behavior.  Simply stated, when considered in light of the actual symptoms shown, this GAF score is inconsistent with the symptoms noted and does not provide a basis, alone, for assignment of a 100 percent rating for the Veteran's PTSD with depression, anxiety, and sleep impairment. 

The Board also notes that the Veteran was found to have significant symptoms associated with alcohol dependence in addition to symptoms of PTSD.  This disorder is not service-connected, but, according to the evidence, causes some level of additional social and occupational impairment.  As discussed above, the 2012 VA examiner noted that the Veteran's alcohol dependence was the result of his PTSD.  That notwithstanding the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 70 percent evaluation for the service-connected PTSD with depression, anxiety, and sleep impairment at any time during the current appeal. 

Moreover pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual so as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there is a higher rating available for the Veteran's service-connected PTSD with depression, anxiety, and sleep impairment, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that this service-connected disability necessitates frequent periods of hospitalization, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's psychiatric symptomatology adversely impacts his employability, this is specifically contemplated by the 70 percent schedular rating currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a 100 percent disability rating for his service-connected psychiatric disorder.  

In light of this evidentiary posture, and bearing in mind the benefit of the doubt doctrine, the Board finds that the Veteran's PTSD with depression, anxiety, and sleep impairment more nearly approximates a 70 percent evaluation but no higher for the entire appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Law and Analysis - TDIU

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

By way of relevant history, prior to September 21, 2009, the Veteran was receiving a 50 percent award for PTSD, effective March 30, 2007.  Service connection was also in effect for shell fragment wounds of the left shoulder with scars and retained foreign body; degenerative joint disease of the right middle and ring fingers; shell fragment wound scars of the right arm and right middle and ring fingers; and scars of the left inferior and left anterior chest (each rated as 10 percent disabling) and for mild shell fragment wound scars of the scalp, face, and neck, and malaria (each rated as noncompensably disabling).  

As a result of this decision, the Veteran now has 70 percent disability rating for his PTSD, effective March 30, 2007.  As such, the minimum percent rating requirements of 38 C.F.R. § 4.16(a) based solely on the service-connected PTSD, rated as 70 percent disabling, are met prior to September 21, 2009.  Therefore, the remaining inquiry is whether his service-connected PTSD with depression, anxiety, and sleep impairment rendered him unemployable prior to September 21, 2009. 

The Veteran reported in his September 2009 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he was unable to secure and follow any substantially gainful occupation due to service-connected PTSD, degenerative joint disease, and heavy medications.  He indicated that his longest period of continuous employment was from April 2004 to January 2007.  Thereafter he worked for three months, from March 2007 to June 2007 as a production manager.  He worked another three month period from November 2007 to February 2008 with a temporary placement agency.  He last worked full time for another three month period from February 2008 to April 2008 as a scheduler for a metal works company.  He finished high school and had no other education or training.  Documentation from his most recent employer does not indicate the reason the Veteran was terminated.  See 21-4192 received in December 2009.  

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected PTSD with depression, anxiety, and sleep impairment.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Notably, there are clinical findings contained in VA examination reports as well as VA and private treatment notes that lend strong support to an award of a TDIU.  As discussed above, the September 2008 psychiatric evaluation note indicates that the Veteran's psychiatric symptoms were such that over the last 18 months he had trouble finding and keeping a job.  In addition, the Veteran's private psychologist concluded that, given the Veteran's recent firing after only 5 months of employment, it was likely that his reactivity was getting worse rather than improving.  The psychologist also noted that it was unlikely that the Veteran would be able to work successfully, because his anger, irritability, and relationship issues push him to react negatively in the work setting.  See correspondence from Kalamazoo Psychology, LLC dated July 21, 2008.  

In the most in-depth assessment on the issue of employability, the same private psychologist noted that, when the Veteran first started therapy, he was unemployed and in the process of seeking another position.  Although he found another position soon after starting therapy, he was unable to maintain employment for more than a few months.  He was told that he would not be asked back after receiving feedback from the owners.  This was the second position the Veteran had lost after a few months of employment.  He also had a history of getting fired or laid off due to his anger issues in the work place and in the last several years.  He lost three different jobs.  Given his recent employment history, he was fearful of even trying to work because he did not trust himself to not say or do something when challenged and thought that his behavior would result in his being fired.  See correspondence from Kalamazoo Psychology, LLC dated March 3, 2009.  

Moreover, the Veteran has submitted statements asserting that the effects of his service-connected PTSD with depression, anxiety, and sleep impairment, are so overwhelming that he is unemployable.  See VA outpatient treatment records dated June 6, 2007, July 11, 2007, January 28, 2008, and January 6, 2009.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements about his ability to obtain and maintain employment to be credible, as they are consistent with the psychiatric symptomatology described in the evidence of record.  The Veteran's service-connected PTSD with depression, anxiety, and sleep impairment has clearly placed significant barriers to his obtaining and securing substantially gainful employment in the field for which he has experience, namely, sales.  Indeed, the record shows that the Veteran is unemployed during the entire appeal period.  These findings together are enough to support a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD with depression, anxiety, and sleep impairment.  

In light of the above, the Board finds that the evidence of record indicates that, between March 30, 2007 and September 20, 2009, the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disability.  Of particular importance to the Board in this matter is the fact that the majority of evidence (as reflected in the Veteran's medical records, psychological consultation notes, and examination reports) indicates that his service-connected PTSD with depression, anxiety, and sleep impairment is productive of serious symptomatology which renders him unable to secure or follow a substantially gainful occupation.  Accordingly, based on this evidentiary posture, the Board finds that the evidence of record supports the grant of a TDIU from March 30, 2007 to September 20, 2009.  


ORDER

From March 30, 2007 to October 2, 2012, an initial disability rating of 70 percent for PTSD with depression, anxiety, and sleep impairment is granted, subject to the statutes and regulations governing the payment of monetary benefits. 


(CONTINUED ON NEXT PAGE)
An initial disability rating in excess of 70 percent for PTSD with depression, anxiety, and sleep impairment for the entire appeal period is denied.  

For the period from March 30, 2007 to September 20, 2009, a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


